                                                                                        Case 3:19-cv-00565-SI Document 165 Filed 01/22/20 Page 1 of 2




                                                                               1 RICHARD J. NELSON (State Bar No. 141658)
                                                                                 E-Mail:       rnelson@sideman.com
                                                                               2 ZACHARY J. ALINDER (State Bar No. 209009)
                                                                                 E-Mail:       zalinder@sideman.com
                                                                               3 LYNDSEY C. HEATON (State Bar No. 262883)
                                                                                 E-Mail:       lheaton@sideman.com
                                                                               4 SIDEMAN & BANCROFT LLP
                                                                                 One Embarcadero Center, Twenty-Second Floor
                                                                               5 San Francisco, California 94111-3711
                                                                                 Telephone:    (415) 392-1960
                                                                               6 Facsimile:    (415) 392-0827
                                                                               7 Attorneys for Plaintiff
                                                                                 AVAYA INC.
                                                                               8

                                                                               9                                   UNITED STATES DISTRICT COURT
              SIDEMAN & BANCROFT LLP




                                                                              10                                  NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                      SAN FRANCISCO DIVISION

                                                                              12 AVAYA INC., a Delaware corporation,                 Case No. 3:19-cv-00565-SI

                                                                              13                     Plaintiff,
LAW OFFICES




                                                                                                                                     STIPULATION TO EXTEND TIME FOR
                                                                              14            v.
                                                                                                                                     DEFENDANTS ANDREW ROACH AND
                                                                              15 RAYMOND BRADLEY PEARCE, a/k/a                       DREW TELECOM GROUP, INC. TO
                                                                                 “BRAD” PEARCE, et al.,                              RESPOND TO COMPLAINT
                                                                              16                                                     [N.D. CAL. CIV. L.R. 6-1(a)]
                                                                                           Defendants.
                                                                              17
                                                                                                                                     THE HONORABLE SUSAN ILLSTON
                                                                              18

                                                                              19
                                                                                                                                     Trial Date:   June 1, 2021
                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                   11171-1\4293996                                                        Case No. 3:19-cv-00565-SI
                                                                                                          STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
                                                                                        Case 3:19-cv-00565-SI Document 165 Filed 01/22/20 Page 2 of 2




                                                                               1                 STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT

                                                                               2            Pursuant to N.D. Cal. Civil Local Rule 6-1(a), Plaintiff AVAYA INC. (“Avaya”) and

                                                                               3 Defendants ANDREW ROACH and DREW TELECOM GROUP, INC. (collectively, the “DTGI

                                                                               4 Defendants”), by and through their counsel of record, hereby stipulate and agree that the deadline

                                                                               5 for the DTGI Defendants to respond to the operative Second Amended Complaint shall be

                                                                               6 extended by twenty-one (21) days. Accordingly, the new deadline for the DTGI Defendants to

                                                                               7 respond to the operative Second Amended Complaint is February 13, 2020. This stipulation will

                                                                               8 not alter the date of any event or deadline already fixed by Court order in this case.

                                                                               9 IT IS SO STIPULATED.
              SIDEMAN & BANCROFT LLP




                                                                              10
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 DATED: January 22, 2020                       SIDEMAN & BANCROFT LLP

                                                                              12
                                                                                                                               By:               /s/ Zachary J. Alinder
                                                                              13
LAW OFFICES




                                                                                                                                                     Zachary J. Alinder
                                                                              14                                                                   Attorneys for Plaintiff
                                                                                                                                                       AVAYA INC.
                                                                              15
                                                                                   DATED: January 22, 2020                     MZF LAW FIRM, PLLC
                                                                              16

                                                                              17
                                                                                                                               By:             /s/ Mateo Z. Fowler
                                                                              18                                                                    Mateo Z. Fowler
                                                                                                                                                Attorney for Defendants
                                                                              19                                                                ANDREW ROACH and
                                                                                                                                            DREW TELECOM GROUP INC.
                                                                              20

                                                                              21
                                                                                                                                 Attestation
                                                                              22
                                                                                            I hereby attest pursuant to Civil Local Rule 5-1(i)(3) that concurrence in the electronic
                                                                              23
                                                                                   filing of this document has been obtained from the other signatory above.
                                                                              24
                                                                                   DATED: January 22, 2020                     SIDEMAN & BANCROFT LLP
                                                                              25
                                                                                                                               By:                 /s/ Zachary J. Alinder
                                                                              26
                                                                                                                                                       Zachary J. Alinder
                                                                              27                                                                     Attorneys for Plaintiff
                                                                                                                                                         AVAYA INC.
                                                                              28

                                                                                   11171-1\4293996                               1                      Case No. 3:19-cv-00565-SI
                                                                                                        STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
